                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ROJELIO RAMOS,                                     :
                             Plaintiff             :             CIVIL ACTION
                       v.                          :             No. 19-cv-477
                                                   :
LVNV FUNDING, LLC and                              :
PRESSLER & PRESSLER, LLP a/k/a                     :
PRESSLER, FELT & WARSHAW, LLP                      :
                     Defendants                    :


                                           ORDER

       This 22nd day of May, 2019, upon consideration of Defendants’ Motions to Dismiss

(ECF Nos. 11, 12), Plaintiff’s response (ECF No. 14), and Defendants’ replies (ECF Nos. 15,

16), it is hereby ORDERED that the Motions are GRANTED. The Complaint is DISMISSED,

without prejudice.



                                                        /s/ Gerald Austin McHugh
                                                   United States District Judge
